NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-7143

                               KENNETH W. DUNCAN,

                                                             Claimant-Appellant,

                                           v.

                   ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                             Respondent-Appellee.


     Christopher Aldo Porco, The Law Offices of Christopher Aldo Porco, PLLC, of
Washington, DC, argued for claimant-appellant.

       Kenneth Dintzer, Assistant Director, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-
appellee. On the brief were Gregory G. Katsas, Assistant Attorney General, Jeanne E.
Davidson, Director, Martin F. Hockey, Jr., Assistant Director, and Sean M. Dunn,
Attorney. Of counsel on the brief were David J. Barrans, Deputy Assistant General
Counsel, and Christa A. Childers, Attorney, Office of the General Counsel, United
States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge William A. Moorman
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2008-7143


                             KENNETH W. DUNCAN,

                                                     Claimant-Appellant,

                                         v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                     Respondent-Appellee.




                                   Judgment


ON APPEAL from the       United States Court of Appeals
                         for Veterans Claims

in CASE NO(S).           05-3700

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, DYK and PROST, Circuit Judges).

                         AFFIRMED. See Fed.Cir.R.36.


                                         ENTERED BY ORDER OF THE COURT




DATED October 7, 2009                     /s/ Jan Horbaly
                                         Jan Horbaly, Clerk